Citation Nr: 0505687	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  88-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether injuries sustained in an April 1969 motor vehicle 
accident were the result of misconduct.

2.  Entitlement to service connection for arthritis of the 
lumbar spine secondary to the veteran's service connected 
disabilities.

3.  Entitlement to service connection for arthritis of the 
right hip secondary to the veteran's service connected 
disabilities.

4.  Entitlement to service connection for arthritis of the 
left hip secondary to the veteran's service connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had active service from August 1965 to July 
1967, and from September 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1987 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal also 
concerns a January 1980 administrative determination that 
willful misconduct precipitated an April 1969 automobile 
accident (the purported origin of the veteran's 
disabilities).

During the course of this fifteen-year appeal, the veteran 
has appeared twice before hearing officers at the RO and 
also twice before members of the Board.  With respect to the 
hearings before the Board, the first hearing took place in 
April 1989, and the second in February 1993.  Transcripts 
were made of those hearings and are both included in the 
claims folder.  Parenthetically, the Board observes that in 
June 1998, the veteran was informed that his case would be 
reassigned to a member other than those who held his 
hearings and that he had a right to request yet another 
hearing, but he failed to respond or otherwise request 
another hearing.  Accordingly, a decision by the Board is 
not precluded.

As a result of those hearings, and to obtain additional 
medical evidence, the claim was remanded on three different 
occasions: August 2, 1989, September 24, 1993, and December 
10, 1998.  The claim was then returned to the Board for 
final appellate review.  In September 1999, the Board 
decided that entitlement to service connection for arthritis 
of the hips and lumbar spine was not well-grounded.  The 
veteran appealed that latter determination to the United 
States Court of Appeals for Veterans Claims (CAVC).  
Thereafter, the Veterans Claims Assistance Act (VCAA) of 
2000 was enacted, and the Board's September 1999 decision 
was vacated for consideration of the veteran's claims in the 
context of that legislation.

The Board denied the claims again in a March 2002 decision 
considering the VCAA provisions, and the veteran appealed 
this determination to the CAVC.  The parties filed a Joint 
Motion for Remand on the basis that the Board did not 
provide adequate Reasons and Bases as to how the VCAA 
provisions were satisfied.  On April 18, 2003, the CAVC 
vacated the Board's decision and remanded the case for 
readjudication pursuant to the terms of the Joint Motion for 
Remand.  In February 2004, the Board remanded the case to 
the RO to ensure compliance with the duty to assist 
requirements of the VCAA.   

The Board notes that, in a letter received January 2000, the 
veteran asserted an additional claim for peripheral 
neuropathy.  Because that issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  An April 1969 accident in service was caused by the 
veteran's misconduct of alcohol intoxication.

2.  Arthritis of the lumbar spine was not demonstrated 
during the veteran's service or within a year thereafter, 
and the evidence does not demonstrate a relationship of the 
condition to service or a service connected disability. 

3.  The claims file does not include a current medical 
diagnosis of arthritis of the right and/or left hip. 




CONCLUSIONS OF LAW

1.  An April 1969 automobile accident was the result of 
willful misconduct and was the proximate cause of multiple 
injuries.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.301(c)(2) (2004).

2.  Service connection for arthritis of the lumbar spine is 
not warranted.  38 U.S.C.A. § 1110, 1112, 5107; 38 C.F.R. §§ 
3.303(c), 3.309(a), 3.310 (2004). 

3.  Service connection for arthritis of the right hip is not 
warranted.  38 U.S.C.A. § 1110, 1112, 5107; 38 C.F.R. §§ 
3.309(a), 3.310 (2004). 

3.  Service connection for arthritis of the left hip is not 
warranted.  38 U.S.C.A. § 1110, 1112, 5107; 38 C.F.R. §§ 
3.309(a), 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to VA compensation benefits.  
At the outset, the Board notes that the provisions of the 
VCAA were enacted into law during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered many 
years prior to the passage of the VCAA on November 9, 2000.  
An October 15, 1979 RO letter first requested the veteran to 
return a VA Form 21-4176 (Report of Accidental Injury) to 
explain the circumstances of his 1969 motor vehicle accident.  
The veteran returned this document in November 1979 alleging 
that the cause of his accident may have been due to oversized 
tires and/or "foul play."  The RO issued an administrative 
decision in January 1980 holding that injuries sustained by 
the veteran on April 5, 1969 were the result of his own 
willful misconduct and not in line of duty.  The veteran has 
appealed this determination which remains on appeal before 
the Board.

The veteran filed his claim for service connection for right 
hip disability in April 1987.  By letter dated May 11, 1987, 
the RO sent the veteran a letter advising him as follows:

To establish service connection for the disability 
or disabilities that you have claimed, the 
evidence must not only establish that the 
disability or disabilities were incurred in or 
aggravated by your military service, but also that 
you have received continuous treatment for them 
since November 28, 1969 (the date of your 
discharge) to the present time.

Therefore, it will be necessary for you to submit 
medical evidence that the disability or 
disabilities for which your recent claim was filed 
have been continuously treated since your 
discharge.  The best type of evidence to submit 
would be statements from doctors who have treated 
you for these disabilities.  Their statements 
should include the dates and places of treatment 
and their diagnoses.  Recent or current medical 
evidence will be of little value in this regard, 
as it will not show the necessary continuity of 
treatment.

We will help you obtain this evidence if you will 
fully complete and return an enclosed VA Form 21-
4142 for each doctor or hospital who treated you.  
Be sure to supply the complete name and mailing 
address, including ZIP code.  If you received 
treatment from the VA, let us know the name and 
location of the facility and the dates of 
treatment, and we will request these records for 
you.

The evidence requested in this letter should be 
furnished as soon as possible, preferably within 
30 days from the date of this letter.  If we 
receive no response from you within that period, 
we will assume that you have no additional 
evidence to submit, and will make our decision 
based on the evidence of record.

By letter dated May 18, 1987, the RO requested the veteran to 
"furnish this office the dates and places of your treatment 
for hip condition while in the service."  On July 9, 1987, 
the RO requested the veteran to "provide medical evidence 
showing that you have a right hip disability and that it is 
due to your service connected disability."  By letter dated 
October 1987, the RO notified the veteran of the denial of 
his claims for arthritis of the lumbar spine, right hip and 
left hip as the evidence did not show "that these 
disabilities were incurred or aggravated in service or that 
they are related to your service connected cervical spine 
injury."

In December 1987, the RO provided the veteran a Statement of 
the Case (SOC) advising him of the development actions 
conducted in his case, the evidence obtained and reviewed, 
the applicable law and regulations, and the Reasons and Bases 
for denying his claims.  The veteran was provided the 
opportunity to present his testimony to the RO in support of 
his claims in March 1988.  At that time, he was advised he 
needed to contact his service department to change his line 
of duty determination.  In April 1989, the veteran had the 
opportunity to present his testimony to members of the Board.  
An August 1989 Board remand delineated for the veteran the 
types of evidence deemed necessary to substantiate his claim, 
and advised him that VA was attempting to schedule VA 
examination to obtain that evidence.  Specifically, the Board 
sought medical examination in order to determine whether an 
altered gait due to service connected disability may be 
proximately related to the claimed arthritic conditions of 
the lumbar spine and hips.  An examination of the veteran was 
conducted in September 1989 wherein no gait abnormality was 
found.  The Board observes that the veteran started to tape 
record the examination discussion but the examiner refused 
further examination until the recording was stopped.

In October 1989, the RO provided the veteran a Supplemental 
Statement of the Case (SSOC) advising him of the development 
actions conducted in his case, the evidence obtained and 
reviewed, the results of VA examination in September 1989, 
the applicable law and regulations, and the Reasons and Bases 
for denying his claims.  The veteran responded to the SSOC by 
claiming malfeasance on the part of the VA doctor and that he 
was "set-up to fail" as he should have been examined in the 
winter months when his disability would be more prevalent.  
He also claimed that his tape recording of the examination 
discussion did not match the doctor's text and 
"[u]nfortunately, due to a copying error I don't have [the 
VA physician's] text so his notes cannot be disputed."

The veteran testified to the Board again during a Travel 
Board hearing conducted in February 1993.  Thereafter, the 
Board received a 14-page Brief in Support of Claim from his 
representative attorney.  The veteran also supplemented the 
record with treatise materials and lay statements.  In May 
1996, the RO provided the veteran's attorney then of record a 
copy of his claims folder and, in June 1996, provided his 
attorney with an explanation of the line of duty 
determination.  The veteran later withdrew this attorney as 
his representative. 

In February 1997, the veteran was afforded another hearing 
before the RO.  By letter dated March 1997, the veteran was 
provided a copy of his hearing transcript and notified that 
VA would be obtaining additional evidence as necessary to 
substantiate his claim.  Later that month, the veteran was 
scheduled for VA examination but he refused on the basis that 
he would obtain "an unfair evaluation"  by a VA examiner 
and requested that VA schedule the examination with his 
private physician.  In November 1997, the RO provided the 
veteran an SSOC that notified the veteran as follows:  

It is noted that the veteran did have two VA 
examinations which the VA examiner was asked to 
opine on the etiology or cause of the veteran's low 
back/hip condition.  At neither of these exams did 
the doctors opine on the etiology or cause of these 
conditions.  This SSOC will serve as a notice to 
the veteran that another examination will be 
scheduled, and it is strongly suggested that he 
appear for this examination because without a 
competent medical opinion regarding the cause of 
his low back/hip condition these conditions cannot 
be service connected.

The veteran attended another VA examination in December 1997.  
A January 1998 SSOC advised him of the development actions 
conducted in his case, the evidence obtained and reviewed, 
the results of VA examination in December 1997, the 
applicable law and regulations, and the Reasons and Bases for 
denying his claims.  In December 1989, the Board remanded the 
case to the RO for issuance of an SOC on the issue of his 
line of duty determination for the 1969 automobile accident.

In February 1999, the RO issued an SOC on the issue of 
whether injuries sustained in his April 1969 motor vehicle 
accident were the result of misconduct.  The veteran 
perfected an appeal on this issue arguing that the Department 
of the Army intentionally withheld a laboratory report, 
allegedly supportive of his claim, in an attempt to "get 
even" with him or make him "pay."  The RO issued an SSOC 
on this issue in April 1999.  Thereafter, the veteran alleged 
that the Department of the Army engaged in a "whitewash" of 
his case, that important "evidence is missing in favor of 
the purported alcohol only induced willful misconduct," and 
that the "biggest false embellishment" in his case was the 
"fictitious military police" who allegedly misrepresented 
the facts in his line of duty determination.

On September 24, 1999, the Board issued a decision on the 
claims for service connection for degenerative arthritis of 
the hips and lumbar segment of the spine secondary to the 
veteran's service-connected disabilities.  This 14-page 
decision advised the veteran of the evidence reviewed, the 
applicable law and regulation, and the Reasons and Bases for 
its decisions.  He was told that his claim was denied on the 
following bases:

2.  The veteran has been diagnosed as having 
degenerative arthritis of the lumbar segment of 
the spine and the right hip.  Medical evidence 
showing that the veteran now has a disability, 
condition, or disease of the left hip has not been 
presented.

3.  Medical evidence etiologically linking the 
veteran's degenerative arthritis of the right hip 
and lumbar segment of the spine to the veteran's 
military service, any incidents therein, or to his 
service-connected disabilities has not been 
presented.

On November 9, 2000, the provisions of the VCAA were enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
veteran had appealed the Board's September 1999 decision and 
the Secretary motioned for remand of the case so that the 
Board could consider the changes in the law.  The motion was 
unopposed and, by order dated May 16, 2001, the CAVC vacated 
the Board's decision and remanded the case for further 
adjudication.

On June 20, 2001, the Board notified the veteran that his 
appeal had been transferred to the Board, and that he was 
being given a 90-day opportunity to present additional 
evidence and/or argument in support of his claims.

On May 29, 2002, the Board issued another decision in this 
case covering the issues listed on the title page.  This 17-
page decision once again advised the veteran of the evidence 
reviewed, the applicable law and regulations, and the Reasons 
and Bases for its decisions.  He was told that his claim was 
denied on the following bases:

2.  An April 1969 in service auto accident was 
caused by the veteran's misconduct.

3.  Arthritis of the lumbar spine was not 
demonstrated during the veteran's service or 
within a year thereafter, and the evidence does 
not demonstrate a relationship of the condition 
to service or a service connected disability.

4.  The claims file does not include a current 
medical diagnosis of arthritis of the right 
and/or left hip.

The veteran appealed this determination to the CAVC.  The 
parties filed a Joint Motion for Remand on the basis that the 
Board did not provide adequate Reasons and Bases as to how 
the VCAA provisions were satisfied.  On April 18, 2003, the 
CAVC vacated the Board's decision and remanded the case for 
readjudication pursuant to the terms of the Joint Motion for 
Remand.  In February 2004, the Board remanded the case to the 
RO to ensure compliance with the duty to assist requirements 
of the VCAA.   

On March 15, 2004, the RO provided the veteran a VCAA letter 
notifying him of the relative duties on the part of VA and 
himself in developing the claim.  This letter included 
sections entitled "Why We Are Writing," "What Do We Still 
Need From You," "Where Should You Send What We Need," "How 
Soon Should You Send It," "Can You Take Longer Than 60 Days 
To Send Us What We Need," "How Can You Contact Us," "What 
is the Status of Your Appeal and How You Can Help," "We 
have received the following," "VA is responsible for 
getting the following evidence," "On your behalf, VA will 
make reasonable efforts to get the following evidence," 
"How Can You Help VA," "What the Evidence Must Show to 
Support Your Appeal," and "How Will VA Help You Obtain 
Evidence for Your Appeal."  (emphasis original).  This 
letter specifically advised him that "[t]his is an 
opportunity to submit information you may have that you have 
not already submitted" and that "[i]f you wish to submit 
information that is relevant to your appeal, you may also 
include the information on the enclosed VA Form 21-4138, 
Statement in Support of Claim, or submit the information on a 
separate piece of paper."  (emphasis original).  Based upon 
the above, the Board finds that VA has satisfied the content 
requirements of both 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decisions.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran received three separate RO 
notices in 1987 advising him of the essential elements 
necessary for establishing entitlement to service connection 
for disease or injury incurred in or aggravated by service.  
The "well grounded" standard, while no longer in effect, is 
similar in most respects to the ultimate burden of 
establishing service connection entitlement.  See generally 
Maggit v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (veteran 
seeking disability benefits must establish, among other 
issues, the existence of a current disability and a 
connection between the veteran's service and the disability).  
The July 1987 letter specifically advised the veteran of his 
need to provide medical evidence of current disability.  The 
October 1987 letter advised him that he had not provided 
evidence that his claimed disabilities were related to his 
cervical spine injury.  As addressed below, these evidentiary 
deficiencies remain today despite 15 years of development, 
active involvement of the claim, and several VA examinations.

The Board also notes that the RO's May 11, 1987 letter 
advised the veteran of the relative duties on the part of 
himself and VA in obtaining his private and VA records.  With 
the exception of more stringent requirements and efforts on 
the part of VA to obtain such evidence, the basic duties to 
identify the records and the party ultimately responsible for 
obtaining the evidence has remained intact since the passage 
of the VCAA.  Throughout the claims process, the veteran has 
been repeatedly notified of the evidentiary deficiencies 
regarding his claims, and he has made multiple efforts to 
supplement the record with medical records, physician 
statements, treatise materials, lay statements, documentary 
evidence and arguments in an effort to substantiate his 
claims.  His March 2004 VCAA letter advised him of changes in 
the VA's duty to assist requirements that, while more 
specific and stringent on the part of VA, have had no 
practical effect on the development of this particular claim.  

The Board finds that no prejudicial error has occurred with 
respect to the timing of the VCAA letter as the content of 
the pre-VCAA notices was so extensive and covered the 
essentials of the current VCAA duties that no disruption of 
the orderly process of decision-making is present.  On this 
record, the Board finds that any defect with respect to the 
VCAA timing requirement in this case would be harmless error.  
See 38 C.F.R. § 20.1102 (2004) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
VA must make continuing efforts to obtain records in the 
possession of a federal agency until it is determined that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  In this case, 
the RO has obtained the veteran's complete service medical 
record file as well as his complete line of duty 
investigation and determination.  The RO has also obtained 
all VA clinic records identified by the veteran.  He has 
testified to not having filed a claim for disability benefits 
with the Social Security Administration.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In December 2004, the veteran requested VA to obtain a 
"crucial" laboratory report allegedly missing from his line 
of duty investigation.  This was associated with a July 1998 
document from the Department of the Army confirming his 
application for correction of military records.  He seeks to 
establish that the Army intentionally drugged him with 
barbiturates as some type of cover-up operation, and that his 
unintentional barbiturate intoxication was solely responsible 
for his in-service motor vehicle accident.  He also seeks to 
establish that his alcohol ingestion, measured as a blood 
alcohol content (BAC) of .184, could not have been the cause 
of his accident.  To establish this fact, he refers to a 
post-service driving while intoxicated (DWI) arrest where his 
measured BAC of .284 did not result in an accident.  His 
numerous statements of record include allegations of a 
"whitewash" conducted by the Department of Army with 
respect to his line of duty determination and references to 
various "false embellishments" and laboratory reports 
intentionally withheld.  Apparently, he believes a missing 
laboratory report regarding his barbiturate levels would 
establish that this drug was the sole cause of the accident 
and that his alcohol intoxication could not have been a 
factor in his accident.

In December 1993, the Department of the Army refused to 
reopen the veteran's line of duty determination based upon 
similar assertions.  The veteran was informed that 
information concerning barbiturates was "irrelevant" as it 
was not mentioned in the investigation.  He was further 
informed that "[y]our assertion that you were not 
intoxicated on alcohol, despite a high blood alcohol 
concentration, is nonsense and totally destroys any 
credibility you might otherwise have had as a witness."  He 
seeks to have the Board obtain the results of his 1998 
application to correct his military records as well as 
"missing" laboratory reports.

The Board notes that VA has a presumption of intoxication 
when a person's BAC is .10 or more.  VA Adjudication Manual 
M21-1, Part IV, Chapter 11.04(c)(2).  The federal government 
currently encourages states to adopt a BAC of .08 or greater 
as constituting a per se offense of driving while 
intoxicated.  The Transportation Equity Act for the 21st 
Century (TEA 21), Pub. L. No. 105-178 (July 22, 1998).  In 
December 1969, the Physical Standards Division of the Army 
deemed "every individual" with a BAC of .15 would have 
constituted definitive evidence of intoxication.  Medical 
opinion at the time of the line of duty determination felt 
that the veteran's BAC had been even higher at .184.

The Board has given serious consideration as to whether VA 
owes the veteran a further duty to obtain the alleged records 
in the possession of his service department.  The Board first 
observes that the veteran has not identified an actual, 
specific record which can easily be requested and obtained.  
38 C.F.R. § 3.159(c)(2)(i) (2004).  Rather, he alleges the 
existence of a document that has been intentionally withheld 
as part of a conspiracy against him.  His general assertions 
of "missing" records, when viewed in the context of his 
unsubstantiated arguments of intentional suppression of 
relevant evidence by the Department of the Army and his 
incredulous theories regarding his alcohol intoxication at 
the time of accident, leads the Board to the conclusion that 
his claim of additional records are inherently incredible.

The Board finds that the expanded notice and assist 
requirements of the VCAA do not require VA to engage in a 
"fishing expedition" to obtain some "unspecified" 
information not known to exist.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The Board has no doubt that the 
veteran would have forwarded to VA any information from the 
Department of the Army favorably responding to his 1998 
application to reopen.  VA is not required to provide any 
further notice and/or assistance where there is no reasonable 
probability that such evidence either exists and/or is 
capable of substantiating his claims.  See generally Gobber 
v. Derwinski, 1 Vet. App. 419, 425 (1991).  The Board finds 
that the claimed records do not exist, and that no further 
notice and assistance is required on this issue.

The Board next notes that all outstanding private clinic 
records have been obtained, and that VA has provided 
examination as necessary to determine whether current 
disabilities exist and whether a relationship between such 
disabilities to service connected disability exists.  Opinion 
regarding whether a causal relationship exists between the 
claimed disabilities and the April 1969 accident is 
unnecessary since any injuries incurred therein would not be 
deemed in line of duty for VA compensation purposes.  The 
Board finds that ample medical evidence exists to determine 
that the veteran was intoxicated by alcohol at the time of 
the April 1969 accident.

Based upon the above, the Board also finds that VA has 
satisfied the duty to assist requirements of the VCAA.  The 
CAVC has concluded that the VCAA does not require a remand 
where a claimant was fully notified and aware of the type(s) 
of evidence required to substantiate the claim and that no 
additional assistance would aid in further developing a 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, it is evident that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claims, the VCAA does not require 
further assistance.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assistance has also been satisfied in this 
case.

II.  Willful Misconduct

The veteran was involved in a motor vehicle accident on 
April 5, 1969 at approximately 1:30 A.M.  The vehicle that 
he was driving flipped several times over a distance of 
about 150 feet.  The veteran was found unconscious and was 
transported to the emergency room.  The record demonstrates 
that he had been drinking and, earlier that night, had been 
driven by some friends to where he was supposed to spend the 
night.  The record contains a sworn statement to the effect 
that that the veteran appeared too impaired by alcohol to be 
able to drive.  A blood test performed some time after the 
accident revealed the presence of alcohol at 1.84 mg/ml.  
The veteran sustained injuries and residuals.

The veteran appealed an original July 1969 service 
department decision that had determined that the accident 
was not in the line of duty and occurred as the result of 
his misconduct.  An October 1969 report from the Physical 
Standards Division of the Army cited that a BAC of "0.15" 
would constitute definite evidence that one was under the 
influence of alcohol "since every individual with this 
concentration would have lost to a measurable extent some" 
clearness of intellect and ability to control himself.  
(emphasis added).  The physician who prepared that report 
interpreted clinical findings to reflect that the veteran's 
BAC was even higher, "0.184" percent, at time of testing.

An October 20, 1969 service department decision confirmed 
the veteran's misconduct.  A decision by the Board for 
Correction of Military Records in November 1993 continued 
the prior determination.  In December 1993, after another 
appeal was filed with that unit, the Board for Correction of 
Military Records finally reported that "[y]our assertion 
that you were not intoxicated on alcohol, despite a high 
blood alcohol concentration, is nonsense and totally 
destroys any creditability [sic] you might otherwise have 
had."

In a January 1980 administrative decision, the RO had 
previously determined that the veteran's injuries sustained 
in the auto accident and his residual injuries were the 
result of willful misconduct.  In a December 1998 Board 
remand, it was observed that the January 1980 administrative 
decision was not final, and the RO was instructed to issue 
an SSOC concerning whether the April 1969 motor vehicle 
accident was in the line of duty.  A February 1999 SSOC 
complied with the Board's instructions, and the veteran 
thereafter introduced what amounted to a substantive appeal 
in March 1999.  Consequently, the issue is properly before 
the Board.

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.301 (2004).  Although the consumption of alcohol, in and 
of itself, does not per se constitute willful misconduct, it 
does if it is later determined that it was the proximate 
cause of injury.  Id.

It is further noted that a presumption of intoxication is 
created by VA Adjudication Procedure Manual, M21-1, Part IV, 
Chapter 11.04(c)(2), when a person's BAC is ".10" or more.  
See also Forshey v. West, 12 Vet. App. 71 (1998).  As 
indicated above, the current policy of the federal 
government is that a BAC of .08 or greater should constitute 
a per se offense of DWI.  TEA 21, supra, Pub. L. No. 105-178 
(July 22, 1998).

The Board has considered the investigation and hospital 
reports, and the contentions made by the appellant.  While 
the appellant has proposed an alternative reason (that he 
was under the influence of barbiturates secretly given to 
him at a party) as to why the accident took place - he has 
not submitted any objective evidence to substantiate this 
theory.  There is absolutely no persuasive objective 
evidence that barbiturates led to, even in a contributory 
way, the accident on April 1969 or that he did not willfully 
use barbiturates at the time.  The fact that he has 
submitted several lay statements from people such as his 
mother, professing that they know the veteran didn't use 
barbiturates, carry little if any weight whatsoever as to 
what happened on the date in question or the incident at 
issue.  The evidence clearly demonstrates that he was 
intoxicated from alcohol at the time, and such a finding 
supports the misconduct determination.  The Board has also 
researched the law over the years but has found nothing that 
would favor the claim in these regards.

The veteran claims that he was not intoxicated and points to 
a record suggesting the possibility that no blood test was 
taken.  That record is not dispositive of the matter.  The 
Board observes that the record also demonstrates that the 
veteran was unconscious and has stated that he recalled 
nothing for some weeks prior to and after the accident.  
Thus, the veteran has no probative recollection as to the 
event.  Furthermore, the fact is that a blood test was 
taken.  Moreover, alcohol is also suggested by a sworn 
statement, by other witnesses involved in his care after the 
accident who documented alcohol on the veteran's breath in 
addition to the blood test itself.  The Board notes that 
more weight is given to the accident investigation and 
hospital reports, given their contemporaneous nature and the 
thoroughness and expertise involved in such investigations.  
Giving more weight to the above-mentioned, what amounts to 
only unsubstantiated theories proposed by the veteran would 
require the Board to ignore overwhelming evidence and engage 
in mere speculation.  He has alternatively alleged that the 
cause of the accident was due to oversized tires and/or 
"foul play" but, again, there is no factual evidence of 
record to support this assertion.

As such, the Board concludes that on April 5, 1969, while 
under the influence of alcohol, the serviceman engaged in 
activity that was the proximate cause of his injuries.  
Considering the vehicle flipped several times, he likely 
operated the motor vehicle in a reckless manner and at an 
excessive speed while intoxicated.  

Although the Board is sympathetic to the appellant's 
situation, the governing law dictates that disability or 
death benefits are not payable for any condition due to 
one's own willful misconduct, and, based on the findings 
above, the clear preponderance of the evidence demonstrates 
that such is the case in this instance.

Notwithstanding, it is significant that upon his discharge, 
the veteran applied for VA benefits.  On December 8, 1969, 
he was granted service connection for the residuals of a 
cerebral concussion with chronic brain syndrome, paralysis 
of the upper and lower extremities with impairment of 
auditory acuity.  See VA Form 21-6796, Rating Decision, 
December 8, 1969.  Over the years, the residual disabilities 
for which the veteran receives benefits were modified and 
expanded to include:

Numbness of the right hand [dorsum][major], 
cerebral concussion with minimal incoordination 
of right upper extremity and organic brain 
syndrome due to head trauma, left central facial 
weakness and mild dysarthria, tinnitus, 
hemiparessi of the left upper extremity [minor], 
hemiparesis of the left lower extremity, 
cervical spine injury with arthritis and disc 
disease, defective hearing, and a scar of the 
lower extremity.

See VA Form 21-6796, Rating Decision, May 24, 1995. 

Thus, considering the misconduct of the veteran, the RO made 
a mistake in the original December 1969 RO decision; i.e., 
the veteran should have never been granted service 
connection for his various disabilities because they were 
caused by his own willful misconduct and were not in the 
line of duty.

However, the veteran has been service-connected for his 
various disabilities for a period of ten years.  They are 
"protected" disabilities.  A protected disability means that 
service connection for any disability granted or continued 
under title 38, United States Code, as stated in 38 C.F.R. § 
3.957, that has been in effect for ten or more years, will 
not be severed except upon a showing that the original grant 
was based on fraud or it is clearly shown from military 
records that the veteran did not have the requisite service 
or character of discharge.  Disability evaluations may also 
be protected pursuant to 38 C.F.R. § 3.951(b) unless there 
is a showing of fraud.  

This means that even though an error occurred when the RO 
granted service connection in 1969, it is too late to 
correct the error and change the award.  Moreover, although 
the veteran has expressed concern about the military line of 
duty determination and the RO's Administrative Decision of 
January 1980 and has advanced contentions [that there was a 
"cover-up" by the US Army, that he was framed, that he was 
unknowingly drugged, that others lied to protect themselves, 
etc.], the overwhelming preponderance of the evidence is 
against such self-serving assertions.  Such assertions are, 
frankly, preposterous.  For example, while a preliminary 
service action initially concluded that the accident 
occurred in the line of duty, that determination was 
overruled after a superior examined the evidence more 
closely.  That is all that the record demonstrates on this 
point.  To accept the veteran's theories would be tantamount 
to accepting that every military and VA physician who ever 
treated him would conspire to fabricate false evidence in 
order to prevent the veteran from obtaining future VA 
compensation benefits.  His "friends" would also have to be 
a part of this conspiracy.  Moreover, as to those service 
connected disabilities that are protected, his line of 
argument is entirely immaterial because his rating is 
protected.

III. Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
also established on a secondary basis for disability which is 
proximately due to or the result of a service connected 
disease or injury.  See also 38 C.F.R. § 3.310(a) (2004).  
The Court of Appeals for Veterans Claims has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence as follows, pursuant to 
3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran asserts on appeal that the claimed low back and 
hip disabilities are the result of the April 1969 auto 
accident or in the alternative are secondary to his service 
connected disabilities.  It bears particular emphasis that 
the veteran is not service connected for the incident (the 
April 1969 auto accident) giving rise to some disabilities 
but, rather, several disabilities resulting from that 
accident, which are now protected.  The distinction is 
notable.  If the claimed low back and hip disabilities were 
residuals of the April 1969 accident but not secondary to 
the already established and protected service-connected 
disabilities, service connection would be precluded by 
direct operation of law because the injuries would be the 
product of an incident outside the line of duty.  
Notwithstanding, insofar as the veteran is service connected 
for certain enumerated protected disabilities, entitlement 
to service connection as secondary to those disabilities, 
nevertheless, may be considered. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999); Maggitt, 202 
F.3d 1375 (Fed. Cir. 2000).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2004).  
Evidence of a chronic condition must be medical unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2004).  Arthritis manifested to a compensable 
level within one year from discharge from service may also 
be service connected on a presumptive basis.  See 38 C.F.R. 
§ 3.309(a) (2004).

To support his claim, the veteran has pointed to several 
statements made by a doctor from Stuart, Florida, and the 
accident/police report prepared at the time of the April 
1969 auto accident.  

The veteran contends that the doctor's statements prove his 
assertions.  In March 1981, the doctor wrote that the 
veteran's cervical osteoarthritis with degenerative disc 
changes could be causally related to a traumatic 
flexion/extension type of injury.  Presumably, the traumatic 
injury in question would be the in-service car accident.  
The doctor did not, however, write at that time that the 
veteran was suffering from disabilities of the hips or lower 
back.  He did not hypothesize that any condition other than 
cervical pathology from which the veteran might be suffering 
was possibly related to the motor vehicle accident.

A second letter from the doctor, dated April 5, 1989, stated 
that the veteran's "low back complaints those of 
degenerative osteoarthritis, can be linked to physical 
trauma".  He also wrote that gait disturbance and walking 
with a limp can further aggravate this same type of 
condition and complaint.  The doctor did not elaborate on 
his diagnosis, nor did he specify the type of physical 
trauma to which he was referring.  Specifically, he did not 
write that the physical trauma was the in-service motor 
vehicle accident.  Moreover, he did not state that the 
veteran even had a gait disturbance.

In a third letter written on October 21, 1996, the doctor 
admitted that he had not seen the veteran since 1988 (even 
though he wrote a letter in 1989 suggesting that the 
veteran's current lower back complaints were related to 
trauma).  Additionally, although the doctor discussed 
problems that the veteran was experiencing problems in his 
upper extremities, he was silent as to any conditions 
affecting the lower back or the hips.

The veteran highlights the April 1969 accident report, 
written by a law enforcement officer, that says that the 
veteran had internal injuries.  The veteran claims that he 
suffered internal injuries at the time of the accident and 
that the purported internal injuries precipitated the 
claimed disabilities of the hips and lower back.  

Although the police officer, who is not shown to be a doctor 
or a medical diagnostician, at the scene of the accident may 
have made some conclusions concerning the veteran's health 
at the time of the accident, a medical record accomplished 
immediately following the accident indicates that there were 
no internal injuries.  On April 5, 1969, the veteran was 
admitted to the Brooke General Hospital, at Fort Sam 
Houston, Texas.  On examination by the medical staff, there 
was no evidence of abdominal trauma.  There was no evidence 
of any extremity fractures or spinal injuries.  Although he 
had some soft tissue injuries, the service medical record 
also does not suggest that the veteran experienced injuries 
to either the lower back or the hips per se.  Thus, although 
the statement by the law enforcement official may have been 
said in good faith, the preponderance of the evidence is 
against the claim for internal injuries.  Moreover, there is 
no evidence that the officer was a medical expert, and 
evidence substantiating his opinion was never submitted.  
The officer simply is not qualified to offer a medical 
determination and the evidence is without probative value.   
See Espiritu, 2 Vet. App. at 494-95. 

Another piece of evidence that the veteran contends helps 
him is a letter written by another doctor in September 1987.  
In that letter written to the veteran, the doctor. wrote 
that he "thought" the veteran had degenerative arthritis of 
the back and that the pain the veteran experienced in the 
hips was "perhaps" related to altered mechanics of walking.  
The doctor did not say or suggest that the veteran had 
traumatic arthritis of the hips or lower back, nor did he 
etiologically link any possible condition with the veteran's 
service-connected disabilities or the auto accident.  The 
only thing that the doctor did state was that the veteran 
did not have rheumatoid arthritis and that x-ray films 
showed that he had mild sclerosis of the facet joints in the 
lower lumbar segment of the spine.  

The fact is that the foregoing evidence does not suggest any 
relationship whatsoever to a service connected disability.  
Additional and more detailed clinical evidence is summarized 
as below.  Although there is a reference to a peculiar and 
careful gait in 1970, in February 1979, the veteran reported 
no complaints about writing, walking, standing, etc.  Some 
difficulty was reported on the tandem gait walking test at 
the February 1979 examination, but the VA physician/examiner 
concluded that the veteran's appearance and locomotion was 
indistinguishable from normal at that time.

In a September 1979 special neurological exam, no 
abnormality whatsoever was reported vis-à-vis walking and, 
moreover, no neurological pathology was identified vis-à-vis 
the lower extremities.

In October 1983, the veteran underwent a physical 
examination and was afforded X-rays of his back.  The X-ray 
films produced showed the following: The lumbar spine shows 
a bilateral articular defect as L5-S1; a slight 0 to 2 
degree slip of L5 on S1.  This does not appear to be a 
traumatic process, probably congenital articular defects 
leading to the spondylolisthesis.  The lumbar spine is 
otherwise normal.  When examined by a physician, he was not 
diagnosed as having a disability, disease, or condition of 
the lumbar segment of the spine or the hips related to the 
residuals of his in-service motor vehicle accident.  

Four years later, another X-ray of the lumbar segment of the 
spine and the right hip was accomplished.  With respect to 
the right hip, narrowing of the joint space was discovered.  
The radiologist further wrote that the findings indicated 
that the veteran was suffering from spina bifida with 
minimal degenerative joint disease.  A June 1987 outpatient 
treatment record reports the veteran's gait as within normal 
limits.

In September 1989, no abnormality of the hips was 
identified.  Again, there was no diagnosis identified to the 
lower extremities.  The examiner found that the veteran 
"walked without difficulty or abnormality."  

In January 1994, the veteran sat for another VA medical 
examination of the hips and back at which the range of 
motion of the hips were full with no crepitations or 
complaints of pain.  Flexion of the hips were to 
approximately 140 degrees, bilaterally.  Extension 10 
degrees.  Abduction 40 degrees, bilaterally.  Adduction 
about 10 degrees, bilaterally.  LOW BACK: When the patient 
was standing, the iliac crest was in equal plane.  The back 
did show a scoliosis convexity to the right, which was rated 
as mild.  On palpation there was no muscle spasms.  Motor 
and sensory was within normal limits.  Flexion of the back 
to 30 degrees when the patient subjectively complaint of 
pain.  Palpation over the vertebra and flexion elicited 
subjective complaint of pain at different levels at 
different times.  Extension was to approximately 30 degrees 
with no pain.  In fact, he stated it relieved the pain.  
Right/left rotation was full with no pain.  Right/left 
flexion was to 30 degrees, bilaterally, with subjective 
complaint of pain in extremes.  As noted, the examiner did 
not diagnose the veteran as having a condition, disease, or 
disability of either hip.  Moreover, he did not 
etiologically link any difficulty of the lower back the 
veteran was then suffering therefrom with the veteran's 
military service, the in-service motor vehicle accident, or 
the residuals from that accident.

As a result of a Board Remand, in December 1997 another 
examination of the veteran was accomplished.  When 
questioned, the veteran only complained of pain and 
discomfort in the right hip and lower back.  He did not 
mention his left hip or any pain therefrom.  The veteran's 
gait was specifically reported as normal.  Upon completion 
of the examination, the doctor wrote: "[there is] no 
evidence of scoliosis.  There is a spina bifida occulta at 
L5, and also a spondylolysis at L6 bilaterally, with a 
suggestion of a minimal slip.  I feel that these changes are 
congenital in nature.  He does have some minimal DJD 
[degenerative joint disease] at L5-S1, L4-L5, which is 
compatible with his age group.  X-rays of the pelvis and 
right hip are [within normal limits].  I do not believe that 
X-ray changes are related to injury sustained in 1969, nor 
do I find any evidence that [there] is any significant 
abnormality in the right hip or lumbar spine related to his 
injury in 1969."  The Board also notes that the report was 
negative for any symptoms or manifestations that would 
suggest that the veteran has a condition, disease, or 
disability of the left hip.

A.  Arthritis of the Lumbar Spine

The preponderance of the evidence is against the existence 
of an etiological relationship between any current lumbar 
disorder and the veteran's service or a service connected 
disability.  Degenerative process was first manifested many 
years after service and, thus, entitlement to service 
connection on a presumptive basis is not warranted.  
38 C.F.R. § 3.309(a) (2004).  Moreover, the evidence 
suggesting a relationship between such pathology and an 
altered gait is without merit because, the preponderance of 
the evidence, as supported by multiple clinical findings by 
trained personnel specifically looking for such pathology, 
failed to even identify the presence of an altered gait.  
Most significantly, even if there were an altered gait, 
there is not even the merest suggestion whatsoever from any 
competent authority that such would have been caused or 
aggravated by a protected service connected disability.  
38 C.F.R. § 3.310 (2004).

Medical opinion allegedly in support of the veteran's claim, 
in addition to not reflecting review of the actual medical 
record, are couched in speculative terms such as "can be 
related" or "perhaps related to".  However, even the 
underlying premises to such opinions are lacking.  For 
example, the clinical record demonstrates the absence of 
lumbar spine trauma in service albeit some private examiners 
speculate that his degenerative process might be related to 
trauma.  Even assuming trauma-related disability of the 
spine, the only in-service trauma constitutes the motor 
vehicle accident which, as held above, cannot serve to 
service connect the disability as it would come from a 
willful misconduct origin.

The more persuasive evidence demonstrates that degenerative 
process has been attributed to and "compatible with his age 
group" as opposed to any incident in service or residuals 
thereof.  Furthermore, the congenital abnormalities of the 
lumbar spine are not subject to service connection, see 
38 C.F.R. § 3.303(c), and the only potential for 
superimposed injury would be the willful misconduct 
accident.  Accordingly, the preponderance of the evidence 
being against the claim, entitlement to service connection 
for arthritis of the lumbar spine is denied.

B.  Arthritis of the Hips

It bears emphasis that although a May 1994 RO rating 
decision and a Board decision dated September 1999 concluded 
that the veteran had arthritis of the right hip, close 
examination of the record determines that such findings are 
not supportable.  A September 1989 VA examination report did 
conclude that the veteran had arthritis of the right hip, 
but review of the report and the associated X-rays fails to 
substantiate any medical findings of arthritis of the right 
hip.  One radiologist in 1987 interpreted an x-ray 
examination as showing narrowing of the joint space, but the 
numerous other radiologist interpretations have found no 
evidence of abnormality.

The Board also observes that the September 1987 letter from 
a private physician noted that the presence of groin pain 
was "suggestive of an arthritis of the hip".  Nevertheless, 
the doctor did not actually diagnose arthritis of the hip.  
Moreover, substantial and more current medical evidence, 
including X-ray evidence, fails to produce a diagnosis of 
arthritis of either hip.  Therefore, the preponderance of 
the evidence is against the presence of arthritis of either 
hip.  

The Board has thoroughly reviewed the evidence of record, 
but finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection 
for arthritis of either hip.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  The 
preponderance of the evidence is against the veteran's claim 
for arthritis of the bilateral hips.

Even assuming that some type of right hip abnormality 
exists, the Board observes that there is no competent 
medical evidence of record associating such abnormality to a 
service connected origin (other than the willful misconduct 
origin) and/or as proximately due to service connected 
disability.  Certainly, there is no evidence of arthritis of 
the right hip to a compensable degree within one year from 
the date of separation of service.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran.  
Therefore, the benefit-of-the-doubt rule is not applicable, 
and this aspect of the appeal is denied.  38 U.S.C.A. 
§ 5107(b) (2004).


ORDER

Appeal of a willful misconduct determination pertaining to a 
April 1969 automotive accident is denied.

Entitlement to service connection for arthritis of the low 
back is denied. 

Entitlement to service connection for arthritis of both hips 
is denied. 



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


